RESTRICTION/ELECTION REQUIREMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to a system and method for providing metadata associated with over-the-air radio broadcasts to one or more radio receivers, the method comprising receiving identification information of a radio broadcast from a plurality of receivers, receiving identification information of content broadcast in the radio broadcast from one of the receivers, and communicating metadata associated with the content broadcast in the radio broadcast to the plurality of receivers, classified in H04H 60/37; 
II.	Claims 19 and 20, drawn to a method for providing metadata associated with over-the-air radio broadcasts, the method comprising receiving a URL identifying an Internet-based streaming version of a radio broadcast that is received by a receiver, performing automatic content recognition (ACR) of the Internet-based streaming version of the radio broadcast to identify content of the radio broadcast, associating metadata with the radio broadcast using the identified content of the Internet-based streaming version, and communicating the metadata to the receiver and to other receivers, classified in H04H 60/37.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.
  
In the instant case, Inventions I and II do not overlap in scope and are not obvious variants, and Invention II has a separate utility as a method for providing metadata associated with over-the-air radio broadcasts to one or more radio receivers, by using automatic content recognition (ACR) to identify content of an Internet-based streaming version of the over-the-air radio broadcast and associating metadata with the content identified in the Internet-based streaming version of the over-the-air radio broadcast.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
the prior art applicable to one invention may not be applicable to the other invention.

Specifically, while Inventions I and II may be classifiable together, restriction is proper as different keywords and search queries would be needed to search for Invention I (i.e., a method for providing metadata associated with over-the-air radio broadcasts to one or more radio receivers, the method comprising receiving identification information of a radio broadcast from a plurality of radio broadcast receivers, receiving identification information of content broadcast in the radio broadcast from one of the radio broadcast receivers, and communicating metadata associated with the content broadcast in the radio broadcast to the plurality of radio broadcast receivers) than the keywords and search queries needed to search for Invention II (i.e., a method for providing metadata associated with over-the-air radio broadcasts, the method comprising receiving a URL identifying an Internet-based streaming version of a radio broadcast that is received by a radio broadcast receiver, performing automatic content recognition (ACR) of the Internet-based streaming version of the radio broadcast to identify content of the radio broadcast, associating metadata with the radio broadcast using the identified content of the Internet-based streaming version, and communicating the metadata to the radio broadcast receiver and to other radio broadcast receivers). Likewise, prior art applicable to Invention I would not necessarily be applicable to Invention II.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/WILLIAM C MCBETH/Examiner, Art Unit 2449


/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449